Haymond, Judge,
concurring:
I concur in the decision of this Court in .affirming the decree of the circuit court granting specific performance of the oral contract involved in this suit. I do not, however, accept Point 2 of the syllabus, in the form in which it appears, as a correct statement of the law. It is incomplete, unsatisfactory and misleading. In its present imperfect form it merely says, in effect, that, if the defense of the statute of frauds is not relied upon as a defense, an oral agreement to execute a deed in the settlement of a pending action of ejectment by locating a disputed boundary line may be specifically enforced, when, in fact, such an agreement may not be specifically performed, unless *491the requisites of the remedy of specific performance are also present. As stated, this point of the syllabus conveys the impression that an oral agreement, as to which the statute of frauds is not interposed as a defense, may, without more, form the basis of a decree of specific per-' formance. In short, if the statement in the syllabus means only what it actually says, it is manifestly incorrect because it omits any reference to or inclusion of the numerous essentials which much attach to or exist in connection with an oral agreement in order to obtain the relief afforded by the equitable remedy of specific performance.
To obtain specific performance of a valid oral agreement the agreement must be complete, certain and fair. There must also be mutality of obligation and remedy, lack of an adequate remedy at law for him who seeks this relief in equity, and absence of inequity to him against whom such relief is sought. See 49 Am. Jur., Specific Performance, Sections 21, 22, 46, 93; 58 C. J., pages 849 to 850, 929 to 933; Hissam v. Parrish, 41 W. Va. 686, 24 S. E. 600, 56 Am. St. Rep. 892; Hastings v. Montgomery, 95 W. Va. 734, 122 S. E. 155; Hermann v. Goddard, 82 W. Va. 520, 96 S. E. 792; Crawford v. Workman, 64 W. Va. 10, 61 S. E. 319. In Wegmann v. Clark, 94 W. Va. 364, 118 S. E. 517, this Court, enumerating some of the essentials of specific performance said: “To justify the relief of specific performance of a parol agreement relating to real estate, three .things, as the books say, must concur: first, the agreement relied on must be certain and definite in its terms; second, the acts proved in part performance must refer to, result from, or be made in pursuance of the agreement proved; third, the agreement must have been so far executed that a refusal of full execution would operate as a fraud upon the party, and place him in a situation which does not lie in compensation.”
The vice of Point 2 of the syllabus, in the form in which it is expressed, is that it takes no account of the effect of the absence or the presence of any of the requisites of specific performance. If any of them is not present, an oral contract, though valid and binding, will not be spe*492cifically enforced. Though it is not necessary, or even desirable, that the syllabus in question should expressly enumerate or specifically mention the presence of the essential requirements for specific performance of an oral agreement, it should, in my judgment, state generally that the particular oral agreement, as to which the statute of frauds is not interposed as a defense, may be specifically enforced if the requisites of specific performance are present and fulfilled. As Point 2 of the syllabus, as written, is incomplete and thus unsatisfactory, I do not accept it as sound or .correct. In consequence I file this concurring note for the purpose of calling attention to the defect in that point of the syllabus and suggesting the manner in which it could have been corrected and rendered legally sufficient.